DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 10-12, and 16-18 have been amended. Claims 1-20 remain pending and are ready for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given via electronic communications with Atanu Das (Reg. No. 62,413) on 5/7/2021.

The application has been amended as follows: 

With respect to the claims as filed 04/28/2021, please amend the claims as follows:


	a plurality of power distribution units (PDUs), each of the PDUs comprising a local power distribution controller (LPDUC) embedded therein, each of the PDUs comprising a software controlled power switch matrix (SCPSM) embedded therein; and
	a central power distribution controller (CPDUC) comprising a processor, wherein a managed scope of the CPDUC comprises the plurality of PDUs supplying a plurality of circuits or equipment loads in a plurality of premises, wherein operations of the CPDUC comprise:
		configuring the CPDUC in an automated mode;
		in response to configuring the CPDUC in the automated mode:
receiving phase load data from the LPDUC for each power socket of each PDU located in the managed scope;
generating an aggregate power phase load profile for one or more of three power supply phases powering the managed scope based on the phase load data received from the LPDUC for each power socket of each PDU located in the managed scope;
detecting a power phase load imbalance within the managed scope; 
	identifying a plurality of levels within the managed scope, wherein each of the plurality of levels is associated with a portion of the plurality of PDUs;             determining a priority for each of the plurality of levels within the managed scope resulting in a plurality of priorities; 
determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the plurality of priorities;
configuring the CPDUC in a manual mode;
in response to configuring the CPDUC in the manual mode:            receiving user-generated input that indicates changing the power phase coupled to the plurality of circuits or the equipment supplied by at least one of the plurality of PDUs within the managed scope; 

validating the change to the power phase through simulation by the 
CPDUC; and
in response to the validating, providing instructions to at least one LPDUC to change the power phase coupled to the plurality of circuits or the equipment loads supplied by the at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time, wherein the at least one LPDUC utilizes the SCPSM to change a physical coupling of the power phase to the plurality of circuits or the equipment loads without a need for powering down of the plurality of circuits or the equipment loads supplied through an affected PDU affected by the phase coupling changes. 

2. (Previously Presented) The system of claim 1, wherein the providing of the instructions to improve the power phase load imbalance comprises providing the instructions that allow a power administrator to implement manual changes on power phase couplings within the managed scope.

3. (Previously Presented) The system of claim 1, wherein the providing of the instructions to improve the power phase load imbalance comprises providing the instructions based on the plurality of priorities for the plurality of levels in the managed scope.

4.  (Original) The system of claim 3, wherein the automated mode is conducted using machine learning techniques.



6.  (Original) The system of claim 3, wherein the operations further comprise configuring a frequency and time of use of the automated mode to provide flexibility of operation.

7.  (Previously Presented) The system of claim 1, wherein the CPDUC and the LPDUC interact using authentication and encryption.

8.  (Previously Presented) The system of claim 1, wherein the instructions are generated based on load balancing among various aggregation levels in the managed scope, wherein the various aggregation levels comprise each PDU level, each circuit level, each floor level, each premises level, or aggregate multi-premises level.

9.  (Original) The system of claim 1, wherein each power socket is powered by one or multiple phases of power depending on power draw requirements according to a line to line configuration, or a line to neutral configuration.

10.  (Currently Amended) A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a central power distribution controller (CPDUC) comprising a processor, facilitates performance of operations, the operations comprising:
	configuring the CPDUC in an automated mode;
	in response to configuring the CPDUC in the automated mode:
receiving phase load data from a local power distribution controller (LPDUC) for each power socket of each power distribution unit (PDU) located in a managed scope, wherein the CPDUC communicates with a plurality of power distribution units (PDUs), each of the PDUs comprising the LPDUC embedded therein, each of the PDUs comprising a software controlled power switch matrix (SCPSM) embedded therein, wherein the managed scope of the CPDUC 
generating an aggregate power phase load profile for one or more of three power supply phases powering the managed scope based on the phase load data received from the LPDUC for each power socket of each PDU located in the managed scope;
		detecting a power phase load imbalance within the managed scope; 
	identifying a plurality of levels within the managed scope, wherein each of the plurality of levels is associated with a portion of the plurality of PDUs;             determining a priority for each of the plurality of levels within the managed scope resulting in a plurality of priorities; 
determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the plurality of priorities;configuring the CPDUC in a manual mode;
in response to configuring the CPDUC in the manual mode:
receiving user-generated input that indicates changing the power phase coupled to the plurality of circuits or the equipment supplied by at least one of the plurality of PDUs within the managed scope; 
in response to receiving the user-generated input, determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on 
validating the change to the power phase through simulation by the CPDUC; and
in response to the validating, providing instructions to at least one LPDUC to change a power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time, wherein the at least one LPDUC utilizes the SCPSM to change a physical coupling of the power phase to 

11.  (Previously Presented) The non-transitory, machine-readable medium of claim 10, wherein the providing of the instructions to improve the power phase load imbalance comprises providing the instructions that allow a power administrator to implement manual changes on power phase couplings within the managed scope.

12. (Previously Presented) The non-transitory, machine-readable medium of claim 10, wherein the providing of the instructions to improve the power phase load imbalance comprises providing the instructions based on the plurality of priorities for the plurality of levels in the managed scope.

13. (Previously Presented) The non-transitory, machine-readable medium of claim 12, wherein the automated mode is conducted using machine learning techniques.

14.  (Previously Presented) The non-transitory, machine-readable medium of claim 12, wherein the automated mode is conducted using linear programming techniques.

15.  (Previously Presented) The non-transitory, machine-readable medium of claim 12, wherein the operations further comprise configuring a frequency and time of use of the automated mode to provide flexibility of operation.

16. (Currently Amended) A method, comprising:
		configuring, by a central power distribution controller (CPDUC) including a processor, the CPDUC in an automated mode;
		in response to configuring the CPDUC in the automated mode:

generating, by the CPDUC, an aggregate power phase load profile for one or more of three power supply phases powering the managed scope based on the phase load data received from the LPDUC for each power socket of each PDU located in the managed scope;
detecting, by the CPDUC, a power phase load imbalance within the managed scope; 
identifying, by the CPDUC, a plurality of levels within the managed scope, wherein each of the plurality of levels is associated with a portion of the plurality of PDUs; 
determining, by the CPDUC, a priority for each of the plurality of levels within the managed scope resulting in a plurality of priorities; 
determining, by the CPDUC, a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the plurality of priorities;
configuring, by the CPDUC, the CPDUC in a manual mode;

receiving, by the CPDUC, user-generated input that indicates changing the power phase coupled to the plurality of circuits or the equipment supplied by at least one of the plurality of PDUs within the managed scope; 
in response to receiving the user-generated input, determining, by the CPDUC, a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on 
validating, by the CPDUC, the change to the power phase through simulation by the CPDUC; and
in response to the validating, providing, by the CPDUC, instructions to at least one LPDUC to change a power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time, wherein the at least one LPDUC utilizes the SCPSM to change a physical coupling of the power phase to the plurality of circuits or the equipment loads without a need for powering down of the plurality of circuits or the equipment loads supplied through an affected PDU affected by the phase coupling changes. 
 		
17.  (Previously Presented) The method of claim 16, wherein the providing of the instructions to improve the power phase load imbalance comprises providing, by the 

18.  (Previously Presented) The method of claim 16, wherein the providing of the instructions to improve the power phase load imbalance comprises providing, by the CPDUC, the instructions based on the plurality of priorities for the plurality of levels in the managed scope.

19.  (Original) The method of claim 18, wherein the automated mode is conducted using machine learning techniques.

20. (Original) The method of claim 18, wherein the automated mode is conducted using linear programming techniques.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of sill the in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
	 Alshinnawi (US 8,750,393 B1) discloses identify any imbalance in the amount of load on each of the three phases. However, Broadman does not disclose determining a change in power phase based on the plurality of priorities, or determining a change in power phase based on the user-generated input.


Allowable Subject Matter
 	Per the instant Office Action, Claims 1-20 are considered as allowable subject matter. The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the references cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system comprising: “… wherein operations of the CPDUC comprise: … determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the plurality of priorities; … in response to receiving the user-generated input, determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve the power phase load imbalance in real time;… in response to the validating, providing instructions to at least one LPDUC to change a power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time, wherein the at least one LPDUC utilizes the SCPSM to change a physical coupling of the power phase to the plurality of circuits or the equipment loads without a need for powering down of the plurality of circuits or the equipment loads supplied through an affected PDU affected by the phase coupling changes.”
The reasons for allowance of Claim 10 are that the prior art of record, including the references cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory, machine-readable medium, comprising executable instructions that, when executed by a central power distribution controller (CPDUC) comprising a processor, facilitates performance of operations, the operations comprising: “… wherein operations of the CPDUC comprise: … determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the plurality of priorities; … in response to receiving the user-generated input, determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve the power phase load imbalance in real time;… in response to the validating, providing instructions to at least one LPDUC to change a power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time, wherein the at least one LPDUC utilizes the SCPSM to change a physical coupling of the power phase to the plurality of circuits or the equipment loads without a need for powering down of the plurality of circuits or the equipment loads supplied through an affected PDU affected by the phase coupling changes.”
The reasons for allowance of Claim 16 are that the prior art of record, including the references cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method, comprising: “… wherein operations of the CPDUC comprise: … determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the plurality of priorities; … in response to receiving the user-generated input, determining a change in power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope based on the user-generated input to improve the power phase load imbalance in real time;… in response to the validating, providing instructions to at least one LPDUC to change a power phase coupled to the plurality of circuits or the equipment loads supplied by at least one of the plurality of PDUs within the managed scope to improve the power phase load imbalance in real time, wherein the at least one LPDUC utilizes the SCPSM to change a physical coupling of the power phase to the plurality of circuits or the equipment loads without a need for powering down of the plurality of circuits or the equipment loads supplied through an affected PDU affected by the phase coupling changes.”
As dependent claims 2-9, 11-15, and 17-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered, and they are persuasive. As noted supra the case is in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117